DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-10 are currently pending for examination.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a vehicle authentication unit configured to – corresponding to element 3 in Fig. 1”, “an integration unit configured to – corresponding to element 4 in Fig. 1”, “vehicle information acquisition apparatus is configured to – corresponding to element 1 in Fig. 1”, “a vehicle recognition unit configured to – corresponding to element 2 in Fig. 1”, “a vehicle number integrator configured to– corresponding to element 41 in Fig. 1” and “a resetor configured to - corresponding to element 42 in Fig. 1”, “a vehicle registrator configured to – corresponding to element 31 in Fig. 1”,  “a vehicle authenticator configured to - corresponding to element 32 in Fig. 1” and “a database configured to – corresponding to element 7 in Fig. 2A”  in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki et al. (JP 2012/237762A; provided in the IDS and machine translation is used) in view of Sato (US 2012/0004835).
For claim 1, Hiroyuki discloses a vehicle information acquisition apparatus [E.g. 0013 and 0019] comprising: 
	a vehicle authentication unit configured to execute vehicle authentication on a vehicle entering a preset range based on preset vehicle authentication information [E.g. 0029: The wireless communication unit 101 communicates information with the vehicle-mounted device 200 installed in a vehicle that passes in the vicinity of the roadside apparatus 100 by a radio signal such as a radio wave signal or an optical signal. For example, the wireless communication unit 101 transmits digital data 150 such as traffic information and advertisement provided from the distribution server 300 to the vehicle-mounted device 200. In addition, the wireless communication unit 101 receives information such as a vehicle ID transmitted from the vehicle-mounted device 200; 0223: when it is determined that it is in the DSRC communication area (step S2401; YES), the control unit 207 requests the distribution server 300 to authenticate itself via communication with the roadside apparatus 100 by DSRC. (Step S2402). For example, the control unit 207 causes the communication unit 201 to transmit a unique number, a user name, and the like of the vehicle-mounted device 200, and authenticates whether or not it is a registered (or authorized) product or user]; and 
	an integration unit configured to integrate the number of vehicles passing after the vehicle passes when the vehicle authentication executed on the vehicle is successful [E.g. 0032: the control unit 104 generates traffic information around the roadside apparatus 100 using a traffic counter (not shown), stores the traffic information in the storage device 103, and transmits the traffic information to the distribution server 300 via the ITS communication network NW2].	
	Hiroyuki fails to expressly disclose wherein the vehicle information acquisition apparatus is configured to notify, when the vehicle authentication executed on another vehicle passing after 
	However, as shown by Sato, it was well known in the art of vehicle networks to include a vehicle information acquisition apparatus configured to notify, when a vehicle communication executed on another vehicle passing after a vehicle passes is successful, the other vehicle of the number of vehicles integrated by the integration unit [E.g. 0032-0033].
It would have been obvious to one of ordinary skill in the art of vehicle networks before the effective filling date of the claimed invention to modify Hiroyuki with the teaching of Sato in order to enable the vehicles to estimate the traffic ahead and thereby increase the overall driver and passenger convenience.
For claim 3, Hiroyuki discloses wherein the vehicle authentication unit comprises: a vehicle registrator configured to set the preset vehicle authentication information; and a vehicle authenticator configured to execute the vehicle authentication on the vehicle entering the preset range based on the preset vehicle authentication information [E.g. 0029: The wireless communication unit 101 communicates information with the vehicle-mounted device 200 installed in a vehicle that passes in the vicinity of the roadside apparatus 100 by a radio signal such as a radio wave signal or an optical signal. In addition, the wireless communication unit 101 receives information such as a vehicle ID transmitted from the vehicle-mounted device 200”it is implied that the vehicle ID was set by a vehicle registrator”; 0223: when it is determined that it is in the DSRC communication area (step S2401; YES), the control unit 207 requests the distribution server 300 to authenticate itself via communication with the roadside apparatus 100 by DSRC. (Step S2402). For example, the control unit 207 causes the communication unit 201 to transmit a unique number, a user name, and the like of the vehicle-mounted device 200, and authenticates whether or not it is a registered (or authorized) product or user].
	For claim 6, is interpreted and rejected as discussed with respect to claim 1.
	For claim 10, is interpreted and rejected as discussed with respect to claim 1.

9.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki in view of Sato and further in view of Naito et al. (Naito; US 2019/0272756).
	For claim 4, Hiroyuki disclose the vehicle information acquisition apparatus according to claim 1 [see claim 1 analysis].
	Hiroyuki in view of Sato fails to expressly disclose a database configured to be notified of, when the vehicle notified of the number of vehicles integrated by the integration unit from the vehicle information acquisition apparatus enters a communicable range, the number of vehicles integrated by the integration unit from the vehicle.
	However, as shown by Naito, it was well known in the art of vehicle networks to include a database configured to be notified of, when a vehicle notified of number of vehicles integrated by integration unit from vehicle information acquisition apparatus enters a communicable range, number of vehicles integrated by the integration unit from the vehicle [E.g. 0007: receive, from the second vehicle, the number of vehicles following the second vehicle, 0147-0154].
It would have been obvious to one of ordinary skill in the art of vehicle networks before the effective filling date of the claimed invention to modify Hiroyuki in view of Sato with the teaching of Naito in order to enable a remote computer to analysis traffic data so that a better traffic decision can be made and thereby improve the overall traffic on the road.
E.g. see Fig. 1: elements 100s, 0026, 0028; all the roadside unit 100s are installed on the road in a mutually communicable manner with the distribution server 300 and the vehicles].

Allowable Subject Matter
10.	Claims 2 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Sheckler et al. (US Pat. No. 10,689,815)
	Nemoto (US 2014/0292545)
	Lind et al. (US 2013/0211624)
	
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689